Order                                                                           Michigan Supreme Court
                                                                                      Lansing, Michigan

  February 26, 2016                                                                     Robert P. Young, Jr.,
                                                                                                   Chief Justice

                                                                                         Stephen J. Markman
  152743(43)                                                                                  Brian K. Zahra
                                                                                      Bridget M. McCormack
                                                                                            David F. Viviano
                                                                                        Richard H. Bernstein
  CLAY W. LONG,                                                                               Joan L. Larsen,
                                                                                                        Justices
            Plaintiff/Counter Defendant-
               Appellant,
                                                             SC: 152743
  v                                                          COA: 322327
                                                             Emmet CC: 2013-103876-CH
  HARBOR POINT ASSOCIATION,
           Defendant/Counter Plaintiff/Third
           Party Plaintiff-Appellee,
  and

  LYNSEY LONG,
             Third Party Defendant.
  ________________________________________/

          On order of the Chief Justice, the motion of the Meisner Law Group, P.C., to
  withdraw as counsel for plaintiff/counter defendant-appellant is GRANTED. The case
  will proceed to a decision on the existing application for leave to appeal and with
  plaintiff/counter defendant-appellant being listed as acting in propria persona unless and
  until another attorney files an appearance on his behalf.




                     I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
               foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 26, 2016